Filed
                                                                                       Washington State
                                                                                       Court of Appeals
                                                                                        Division Two

                                                                                       February 9, 2021



       IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                            DIVISION II
    In the Matter of the Personal Restraint of:                    No. 53360-0-II


    ANDREW KENNEDY,
                                                              PUBLISHED OPINION
                                  Petitioner.




          SUTTON, A.C.J. — In September 2007, Andrew Kennedy was convicted after a bench trial

of homicide by abuse of his cousin’s one-year-old daughter. Kennedy committed the offense when

he was 19 years old. On April 10, 2019, Kennedy filed this personal restraint petition (PRP),

requesting resentencing to allow him to present newly discovered evidence related to the

neurodevelopment of late adolescents. Kennedy argues that this PRP is not untimely because it is

based on the newly discovered evidence exception to the time bar.1 RCW 10.73.090(1); RCW

10.73.100(1). We hold that the evidence related to the neurodevelopment of late adolescents is

not newly discovered evidence, and thus, we dismiss Kennedy’s PRP as untimely.




1
  Cowlitz County, as the respondent, seeks clarification as to whether it is the proper respondent
in this case, given that the Washington State Attorney General represented the State in Kennedy’s
trial due to a conflict of interest. The County represents in its brief that it has acted as the
respondent numerous times in cases with Kennedy since Kennedy’s trial, and the attorney who
created the conflict no longer works for the County. Because Kennedy does not raise any issue
with Cowlitz County being the respondent, and because the attorney who created the conflict is no
longer in the County’s office, we see no conflict of interest.
No. 53360-0-II


                                              FACTS

       In 2004, Kennedy assumed custody of his cousin’s 10-month-old daughter, Kieryn

Severson. Two months later, Kennedy killed Kieryn by intentionally swinging her head into a

stationary object with violent force. Kennedy was 19 years old at the time of Kieryn’s death.

       Following a bench trial, the trial court found Kennedy guilty of homicide by abuse. On

September 6, 2007, the court sentenced Kennedy to an exceptional sentence upward of 380

months. We affirmed Kennedy’s conviction and sentence, and the mandate was issued on August

31, 2009.

       On April 6, 2018, Kennedy filed a CrR 7.8 motion for relief from judgment and to set a

show cause hearing in the superior court based on Division One’s opinion in In re Personal

Restraint of Light-Roth, 200 Wn. App. 149, 401 P.3d 459 (2017),2 rev’d, 191 Wn.2d 328, 422 P.3d

444 (2018). In his CrR 7.8 motion, Kennedy cited to studies and articles from 2004, 2009, and

2010 regarding the neurodevelopment of late adolescents.

       At the time he filed his CrR 7.8 motion, our Supreme Court had accepted review of Light-

Roth. 189 Wn.2d 1030 (2017). Our Supreme Court ultimately reversed Division One and held

that O’Dell was not a material change in the law. Light-Roth, 191 Wn.2d at 337-38. As a result,

the trial court never addressed Kennedy’s CrR 7.8 motion.

       On April 10, 2019, almost 10 years after his direct appeal mandated, Kennedy filed this

PRP alleging “newly discovered evidence” regarding neurodevelopment of late adolescents. In




2
  In that case, Division One held that State v. O’Dell, 183 Wn.2d 680, 358 P.3d 359 (2015),
constituted a significant change in the law, and thus, the petitioner was entitled to a new sentencing
proceeding. Light-Roth, 200 Wn. App. at 160, 166.


                                                  2
No. 53360-0-II


this PRP, Kennedy argues this new scientific evidence was unavailable to him at the time of his

sentencing, and thus, his PRP is not time barred and he should be allowed to present this new

evidence at a resentencing hearing.

        In support of his PRP, Kennedy attaches an August 29, 2018, declaration from Dr.

Laurence Steinberg, a developmental psychologist specializing in adolescence. Kennedy also

attaches his declaration regarding Kieryn’s death and his own behavioral issues as a late

adolescent.

        In Dr. Steinberg’s declaration, he addresses “whether individuals between 18 and 21 also

share the attributes of adolescents under 18 that trigger the constitutional protections the Supreme

Court has already recognized for mid-adolescents.” PRP, Decl. of Laurence Steinberg (Steinberg

Decl.) at 3. Dr. Steinberg states that over the last 20 years, there has been considerable scientific

development establishing that “adolescents are more impulsive, prone to engage in risky and

reckless behavior, motivated more by reward than punishment, and less oriented to the future and

more to the present” than adults. PRP, Steinberg Decl. at 3. He further states that “[i]n the past

ten years, additional scientific evidence has accrued” suggesting that these same characteristics are

also characteristic of late adolescents, a category that includes 19-year olds. PRP, Steinberg Decl.

at 3.

        Dr. Steinberg also provides a history of the neuroscience regarding brain maturation for

late adolescents up to at least 21 years of age. His declaration states,

        Further study of brain maturation conducted during the past decade has revealed
        that several aspects of brain development affecting judgment and decision-making
        are not only ongoing during early and middle adolescence but continue at least until
        age 21. As more research confirming this conclusion has accumulated, the notion
        that brain maturation continues into late adolescence became widely accepted



                                                  3
No. 53360-0-II


       among neuroscientists by 2015. This contemporary view of brain development as
       ongoing at least until age 21 stands in marked contrast to the view held by scientists
       as recently as 15 years ago. We now know that, in many respects, individuals in
       their late teens and early 20s are more neurobiologically similar to younger
       teenagers than had previously been thought.

PRP, Steinberg Decl. at 5-6 (footnote omitted).

       Dr. Steinberg opines that “the main underlying cause of psychological immaturity during

adolescence and the early 20s is the different timetables along which two important brain systems

change during this period, sometimes referred to as a ‘maturational imbalance.’” PRP, Steinberg

Decl. at 11. Dr. Steinberg states,

       [A]lthough the development of the prefrontal cortex is largely complete by the end
       of middle adolescence, the maturation of connections between this region and
       regions that govern self-regulation and the brain’s emotional centers, facilitated by
       the continued myelination of these connections, continues into late adolescence and
       may not be complete until the mid-20s. As a consequence, late adolescents often
       have difficulty controlling their impulses, especially in emotionally arousing
       situations.

PRP, Steinberg Decl. at 12 (footnote omitted).

       Dr. Steinberg reached the following conclusions:

       Many of the same immaturities that characterize the brains of individuals younger
       than 18, and that have been found to mitigate their criminal culpability, are
       characteristic of the brains of individuals between 18 and 21.

       Criminal acts committed by adolescents, even those past the age of majority, are
       best understood in light of their neurobiological and psychological immaturity. For
       this reason, it is inappropriate to assign the same degree of culpability to criminal
       acts committed at this age to that which would be assigned to the behavior of a fully
       mature and responsible adult.

PRP, Steinberg Decl. at 13 (boldface omitted).




                                                  4
No. 53360-0-II


                                           ANALYSIS

                                        I. PRP PRINCIPLES

       We have three options when reviewing a PRP: “‘(1) dismiss the petition, (2) transfer the

petition to the superior court for a full determination on the merits or a reference hearing, or (3)

grant the petition.’” In re Pers. Restraint of Ali, 196 Wn.2d 220, 242, 474 P.3d 507 (2020), pet.

for cert. filed, No. 20-280 (U.S. Dec. 16, 2020) (quoting In re Pers. Restraint of Yates, 177 Wn.2d

1, 17, 296 P.3d 872 (2013)). We may grant a PRP if “[m]aterial facts exist which have not been

previously presented and heard, which in the interest of justice require vacation of the . . .

sentence.” RAP 16.4(c)(3). To obtain relief, a petitioner must show either “(1) a constitutional

error that resulted in actual and substantial prejudice or (2) a nonconstitutional error that

‘constitutes a fundamental defect which inherently results in a complete miscarriage of justice.’”

In re Pers. Restraint of Meredith, 191 Wn.2d 300, 306, 422 P.3d 458 (2018) (internal quotation

marks omitted) (quoting In re Pers. Restraint of Davis, 152 Wn.2d 647, 671-72, 101 P.3d 1

(2004)).

                                          II. TIMELINESS

       Kennedy filed this PRP on April 10, 2019, almost 10 years after his judgment and sentence

became final on August 31, 2009. Therefore, his petition is subject to the one-year time bar unless

it is facially invalid or based solely on a statutory exception to the time bar. RCW 10.73.090(1),

(3)(b); RCW 10.73.100. Kennedy relies on the statutory exception for newly discovered evidence

under RCW 10.73.100(1).

       To be entitled to relief based on “newly discovered evidence,” a petitioner must establish

that the evidence “(1) will probably change the result of the [sentencing], (2) was discovered since



                                                 5
No. 53360-0-II


the [sentencing], (3) could not have been discovered before [sentencing] by the exercise of due

diligence, (4) is material, and (5) is not merely cumulative or impeaching.” In re Pers. Restraint

of Fero, 190 Wn.2d, 1, 15, 409 P.3d 214 (2018) (plurality decision). The third requirement is

determinative here because the evidence upon which Kennedy relies was available at the time of

his sentencing.

       Kennedy argues that the neurodevelopment of late adolescents was not widely accepted

until 2015, and thus, this “newly discovered evidence” was not available at the time of his

sentencing in September 2007.3

       Contrary to Kennedy’s argument, research on the neurodevelopment of late adolescents

existed at the time of Kennedy’s sentencing in 2007. Dr. Steinberg’s August 2018 declaration

acknowledges that such research existed in 2003. Specifically, Dr. Steinberg states that “[t]his

contemporary view of brain development as ongoing at least until age 21 stands in marked contrast

to the view held by scientists as recently as 15 years ago.” PRP, Steinberg Decl. at 6. In addition,

we note that Kennedy’s pending CrR 7.8 motion filed in 2018 cites research that was available at

the time of his sentencing in 2007.

       Further, courts began to recognize the difference in late adolescents as early as the late

1990s. In State v. Ha’mim, our Supreme Court rejected the defendant’s argument that “age alone

may be used as a factor to impose an exceptional sentence outside of the standard range for the

crime.” 132 Wn.2d 834, 846, 940 P.2d 633 (1997), abrogated by O’Dell, 183 Wn.2d at 680, 358



3
 Kennedy phrases the issue in terms of when the research would have been admissible under Frye
v. United States, 293 F. 1013, 34 A.L.R. 145 (D.C. Cir. 1923). However, that is not the issue we
are deciding and the rules of evidence do not apply at sentencing, so the Frye standard is irrelevant.
ER 1101(c)(3).


                                                  6
No. 53360-0-II


P.3d 359 (2015). The Ha’mim court cited to RCW 9.94A.390 to show that age could be a

mitigating factor “that the defendant’s capacity to appreciate the wrongfulness of his or her conduct

or to conform his or her conduct to the requirements of the law was significantly impaired.”

Ha’mim, 132 Wn.2d at 846. However, no such finding was made in Ha’mim’s case, and the

Supreme Court found no evidence that age was a mitigating factor in that case. Ha’mim, 132

Wn.2d at 846. Subsequently in O’Dell, our Supreme Court clarified that Ha’mim did not

“absolutely bar[]” a sentencing court from considering age as a mitigating factor. O’Dell, 183

Wn.2d at 698. There, the Supreme Court cited to numerous studies addressing neurodevelopment

in late adolescents from as early as 2004. See O’Dell, 183 Wn.2d at 692 n.5.4

       The discussion above demonstrates that the research regarding neurodevelopment of late

adolescents was available in 2007 when Kennedy was sentenced, although it has evolved over

time. Thus, at his sentencing hearing, Kennedy could have cited this research to argue that his

youthfulness was a mitigating factor.

       We hold that because the evidence regarding the neurodevelopment of late adolescents is

not newly discovered evidence under RCW 10.73.100(1), Kennedy’s PRP is subject to the one-

year time bar and is untimely.




4
 See, e.g., Jay N. Giedd, Structural Magnetic Resonance Imaging of the Adolescent Brain, 1021
ANN. N.Y. ACAD. SCI. 77 (June2004) (“The dorsal lateral prefrontal cortex, important for
controlling impulses, is among the latest brain regions to mature without reaching adult dimensions
until the early 20s.”).


                                                 7
No. 53360-0-II


                                    CONCLUSION

      We dismiss Kennedy’s PRP as time-barred.




                                               SUTTON, A.C.J.
 We concur:



WORSWICK, J.




MAXA, J.




                                           8